CAMPBELL, Judge.
This is an appeal from a writ of garnishment based upon an underlying judgment rendered in the main proceeding between the parties. That judgment on appeal to this court has been reversed. Peter M. Camodeca v. Frank Camodeca, 464 So.2d 662 (Fla. 2d DCA 1985).
In this proceeding, the writ of garnishment must also be reversed. Garnishment proceedings are collateral to the main suit, and it is improper to allow a garnishment based upon an underlying judgment that fails. Florida Cent. & P.R. Co. v. Carstens, 48 Fla. 72, 37 So. 566 (1904).
Accordingly, the judgment of the trial court is reversed.
DANAHY, A.C.J., and HALL, J., concur.